Argued November 13, 1928.
Plaintiff has judgment, after a trial by a judge without a jury, in a suit on a promissory note made by defendant partnership. The note was given by defendant to plaintiff for his interest in what had theretofore been a partnership composed of himself and the two members of defendant firm.
In appellant's brief it is said: "The case is a clear-cut issue of credibility." The evidence need not be stated. The dispute turned on whether the parties had made an error of $1,000 in striking the balance payable to plaintiff for his interest on retiring; there was evidence both ways; the fact was found against *Page 47 
defendant by the judge who, it was agreed, should find the facts; defendant, as well as this court, is bound by the result which is responsive to the issues on which evidence was offered.
Judgment affirmed.